898 F.2d 147Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rex Wayne SPARKS, Plaintiff-Appellant,v.Ron JOHNSON;  Emit Sullivan;  Trooper Friend;  GreenbreirCounty;  D. Bills;  J. Hilton;  Richard Ford, Jr.;  Susan H.Hewman;  Richard Lorenson;  D.K. Fisk;  Greenbreir Hotel;Local 863;  Harry Childers, Defendants-Appellees.
No. 89-7742.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 30, 1989.Decided:  March 7, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  William M. Kidd, District Judge.  (C/A No. 89-113-E(K))
Rex Wayne Sparks, appellant pro se.
N.D.W.Va.
AFFIRMED.
Before PHILLIPS, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Rex Wayne Sparks appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Sparks v. Johnson, C/A No. 89-113-E(K) (N.D.W.Va. Aug. 1, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that Sparks' claims (4a) and (9) were properly dismissed for lack of specificity, see White v. Boyle, 538 F.2d 1077 (4th Cir.1976), and, because this dismissal was without prejudice, Sparks may refile these claims if they are timely and particularized